



Exhibit 10.1


RAMBUS INC.
2006 EQUITY INCENTIVE PLAN
(as amended and restated April 24, 2014)


1.Purposes of the Plan. The purposes of this Plan are:


•
to attract and retain the best available personnel for positions of substantial
responsibility,

•to provide incentives to individuals who perform services to the Company, and
•to promote the success of the Company’s business.


The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.


2.Definitions. As used herein, the following definitions will apply:


(a)“Administrator” means the Committees that will be administering the Plan in
accordance with Section 4 of the Plan.


(b)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.


(c)“Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.


(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.


(e)“Board” means the Board of Directors of the Company.


(f)“Change in Control” means the occurrence of any of the following events:


(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or


(ii)The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;





--------------------------------------------------------------------------------



(iii)A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or


(iv)The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.


(g)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.


(h)“Committee” means a committee of independent, Outside Directors appointed by
the Board in accordance with Section 4 hereof.


(i)“Common Stock” means the common stock of the Company.


(j)“Company” means Rambus Inc., a Delaware corporation, or any successor
thereto.


(k)“Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.


(l)“Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.


(m)“Director” means a member of the Board.


(n)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.


(o)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.


(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(q)“Fair Market Value” means, as of any date, the value of Common Stock as the
Administrator may determine in good faith by reference to the price of such
stock on any established stock exchange or a national market system on the day
of determination if the Common Stock is so listed on any established stock
exchange or a national market system. If the Common Stock is not listed on any
established stock exchange or a national market system, the value of the Common
Stock as the Administrator may determine in good faith.


(r)“Fiscal Year” means the fiscal year of the Company.



--------------------------------------------------------------------------------





(s)“Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.


(t)“Inside Director” means a Director who is an Employee.


(u)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.


(v)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.


(w)“Option” means a stock option granted pursuant to the Plan.


(x)“Outside Director” means a Director who is not an Employee.


(y)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.


(z)“Participant” means the holder of an outstanding Award.


(aa)“Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.


(bb)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.


(cc)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.


(dd)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.


(ee)    “Plan” means this 2006 Equity Incentive Plan.


(ff)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.


(gg)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.


(hh)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.





--------------------------------------------------------------------------------



(ii)    “Section 16(b)” means Section 16(b) of the Exchange Act.


(jj)    “Service Provider” means an Employee, Director or Consultant.


(kk)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 15 of the Plan.


(ll)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.


(mm)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.


(nn)    “Successor Corporation” has the meaning given to such term in Section
15(c) of the Plan.


3.Stock Subject to the Plan.


(a)Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be awarded and sold under
the Plan is 31,400,000 Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock.


(b)Full Value Awards. Any Shares subject to Awards granted with an exercise
price less than the Fair Market Value on the date of grant of such Awards will
be counted against the numerical limits of this Section 3 as 1.5 Shares for
every one Share subject thereto. Further, if Shares acquired pursuant to any
such Award are forfeited or repurchased by the Company and would otherwise
return to the Plan pursuant to Section 3(c), 1.5 times the number of Shares so
forfeited or repurchased will return to the Plan and will again become available
for issuance.


(c)Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units, is forfeited to or repurchased
by the Company, the unpurchased Shares (or for Awards other than Options and
Stock Appreciation Rights, the forfeited or repurchased Shares) which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). With respect to Stock Appreciation Rights, all
of the Shares covered by the Award (that is, Shares actually issued pursuant to
a Stock Appreciation Right, as well as the Shares that represent payment of the
exercise price) shall cease to be available under the Plan. However, Shares that
have actually been issued under the Plan under any Award will not be returned to
the Plan and will not become available for future distribution under the Plan;
provided, however, that if unvested Shares of Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units are repurchased by the Company or
are forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the tax and exercise price of an Award will
not become available for future grant or sale under the Plan. To the extent an
Award under the Plan is paid out in cash rather than Shares, such cash payment
will not result in reducing the number of Shares available for issuance under
the Plan. Notwithstanding the foregoing and, subject to adjustment provided in
Section 15, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options shall equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code, any
Shares that become available for issuance under the Plan under this
Section 3(c).


(d)Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.





--------------------------------------------------------------------------------



4.Administration of the Plan.


(a)Procedure.


(i)General Administration; Multiple Administrative Bodies. The Plan will be
administered by a Committee or Committees as determined by the Board, which will
be constituted to satisfy Applicable Laws. Different Committees with respect to
different groups of Service Providers may administer the Plan.


(ii)Section 162(m). To the extent desirable to qualify Awards granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.


(iii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.


(b)Powers of the Administrator. Subject to the provisions of the Plan, the
Administrator will have the authority, in its discretion:


(i)to determine the Fair Market Value;


(ii)to select the Service Providers to whom Awards may be granted hereunder;


(iii)to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder;


(iv)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;


(v)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;


(vi)to modify or amend each Award (subject to Section 20(c) of the Plan);


(vii)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;


(viii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and


(ix)to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.





--------------------------------------------------------------------------------



5.Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units, Performance Shares and such
other cash or stock awards as the Administrator determines may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees.


6.Stock Options.


(a)Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.


(b)Number of Shares. The Administrator will have complete discretion to
determine the number of Shares subject to Options granted to any Participant,
provided that during any Fiscal Year, no Participant will be granted Options
covering more than 1,000,000 Shares. Notwithstanding the foregoing limitation,
in connection with a Participant’s initial service as an Employee, an Employee
may be granted Options covering up to an additional 1,000,000 Shares.


(c)Term of Option. The Administrator will determine the term of each Option in
its sole discretion; provided, however, that the term will be no more than
ten (10) years from the date of grant thereof. Moreover, in the case of an
Incentive Stock Option granted to a Participant who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Incentive Stock Option will be five (5)
years from the date of grant or such shorter term as may be provided in the
Award Agreement.


(d)Option Exercise Price and Consideration.


(i)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant. In addition, in the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
will be no less than 110% of the Fair Market Value per Share on the date of
grant. The exercise price for an Option may not be reduced without the consent
of the Company’s stockholders. This will include, without limitation, a
repricing of the Option as well as an Option exchange program whereby the
Participant agrees to cancel an existing Option in exchange for an Option, Stock
Appreciation Right or other Award.


(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.


(iii)Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws.


(e)Exercise of Option.



--------------------------------------------------------------------------------



(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.


An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specify from time to time) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes). No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan.


(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three (3)
months following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.


(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.


(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.


7.Restricted Stock.


(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.



--------------------------------------------------------------------------------





(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Notwithstanding the foregoing sentence, during
any Fiscal Year no Participant will receive more than an aggregate of 200,000
Shares of Restricted Stock; provided, however, that in connection with a
Participant’s initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 300,000 Shares of Restricted Stock. Unless the
Administrator determines otherwise, Shares of Restricted Stock will be held by
the Company as escrow agent until the restrictions on such Shares have lapsed.


(c)Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.


(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.


(e)Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed; provided, however,
Shares of Restricted Stock will not vest more rapidly than one-third (1/3rd) of
the total number of Shares of Restricted Stock subject to an Award each year
from the date of grant, unless the Administrator determines that the Award is to
vest upon the achievement of performance criteria and the period for measuring
such performance will cover at least twelve (12) months; provided, further, that
the Administrator may grant Awards of Restricted Stock, Restricted Stock Units
and Performance Units/Shares covering up to 5% of the total number of Shares
reserved for issuance under the Plan that do not satisfy the forgoing vesting
requirements. Notwithstanding the foregoing sentence, the Administrator, in its
sole discretion, may provide at the time of or following the date of grant for
accelerated vesting for an Award of Restricted Stock (provided, however, that
the number of Shares subject or issuable pursuant to Awards of Restricted Stock,
Restricted Stock Units and Performance Units/Shares eligible for such
accelerated vesting shall not exceed 5% of the total number of Shares reserved
for issuance under the Plan) or for accelerated vesting upon or in connection
with a Change in Control (including any vesting acceleration provided for in
Section 15(c)) or upon or in connection with a Participant’s termination of
service due to death, Disability or retirement.


(f)Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.


(g)Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.


(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.


8.Restricted Stock Units.





--------------------------------------------------------------------------------



(a)Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 8(d), may be left to the discretion of the Administrator.
Notwithstanding the anything to the contrary in this subsection (a), during any
fiscal year of the Company, no Participant will receive more than an aggregate
of 200,000 Restricted Stock Units; provided, however, that in connection with a
Participant’s initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 300,000 Restricted Stock Units.


(b)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
in its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. Each Award of Restricted Stock Units will be evidenced by an Award
Agreement that will specify the vesting criteria, and such other terms and
conditions as the Administrator, in its sole discretion, will determine;
provided, however, that, an Award of Restricted Stock Units will not vest more
rapidly than one-third (1/3rd) of the total number of Restricted Stock Units
subject to an Award each year from the date of grant, unless the Administrator
determines that the Award is to vest upon the achievement of performance
criteria and the period for measuring such performance will cover at least
twelve (12) months; provided, further, that the Administrator may grant Awards
of Restricted Stock, Restricted Stock Units and Performance Units/Shares
covering up to 5% of the total number of Shares reserved for issuance under the
Plan that do not satisfy the forgoing vesting requirements. Notwithstanding the
foregoing sentence, the Administrator, in its sole discretion, may provide at
the time of or following the date of grant for accelerated vesting for an Award
of Restricted Stock Units (provided, however, that the number of Shares subject
or issuable pursuant to Awards of Restricted Stock, Restricted Stock Units and
Performance Units/Shares eligible for such accelerated vesting shall not exceed
5% of the total number of Shares reserved for issuance under the Plan) or for
accelerated vesting upon or in connection with a Change in Control (including
any vesting acceleration provided for in Section 15(c)) or upon or in connection
with a Participant’s termination of service due to death, Disability or
retirement.


(c)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as specified in the Award
Agreement. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.


(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award Agreement.
The Administrator, in its sole discretion, may pay earned Restricted Stock Units
in cash, Shares, or a combination thereof. Shares represented by Restricted
Stock Units that are fully paid in cash again will be available for grant under
the Plan.




(e)Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.


9.Stock Appreciation Rights.


(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.


(b)Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any Fiscal Year, no Participant will



--------------------------------------------------------------------------------



be granted Stock Appreciation Rights covering more than 1,000,000 Shares.
Notwithstanding the foregoing limitation, in connection with a Participant’s
initial service as an Employee, an Employee may be granted Stock Appreciation
Rights covering up to an additional 1,000,000 Shares.


(c)Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of Stock Appreciation Rights granted under the Plan, provided, however, that the
exercise price will be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the date of grant. The exercise price for a Stock
Appreciation Right may not be reduced without the consent of the Company’s
stockholders. This will include, without limitation, a repricing of the Stock
Appreciation Right as well as an exchange program whereby the Participant agrees
to cancel an existing Stock Appreciation Right in exchange for an Option, Stock
Appreciation Right or other Award.


(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.


(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement; provided, however, that
the term will be no more than ten (10) years from the date of grant thereof.
Notwithstanding the foregoing, the rules of Section 6(e) also will apply to
Stock Appreciation Rights.


(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:


(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times


(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.


At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.


10.Performance Units and Performance Shares.


(a)Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance
Units/Shares granted to each Participant provided that during any Fiscal Year,
(i) no Participant will receive Performance Units having an initial value
greater than $2,000,000, and (ii) no Participant will receive more than 200,000
Performance Shares. Notwithstanding the foregoing limitation, in connection with
a Participant’s initial service as an Employee, an Employee may be granted up to
an additional 300,000 Performance Shares.


(b)Value of Performance Units/Shares. Each Performance Unit will have an initial
value that is established by the Administrator on or before the date of grant.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.


(c)Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its



--------------------------------------------------------------------------------



discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units/Shares that will be paid out to the
Participant. Each Award of Performance Units/Shares will be evidenced by an
Award Agreement that will specify the Performance Period, and such other terms
and conditions as the Administrator, in its sole discretion, will determine;
provided, however, that Performance Units/Shares will not vest more rapidly than
one-third (1/3rd) of the total number of Performance Units/Shares subject to an
Award each year from the date of grant, unless the Administrator determines that
the Award is to vest upon the achievement of performance criteria and the period
for measuring such performance will cover at least twelve (12) months; provided,
further, that the Administrator may grant Awards of Restricted Stock, Restricted
Stock Units and Performance Units/Shares covering up to 5% of the total number
of Shares reserved for issuance under the Plan that do not satisfy the forgoing
vesting requirements. Notwithstanding the foregoing sentence, the Administrator,
in its sole discretion, may provide at the time of or following the date of
grant for accelerated vesting for an Award of Performance Units/Shares
(provided, however, that the number of Shares subject or issuable pursuant to
Awards of Restricted Stock, Restricted Stock Units and Performance Units/Shares
eligible for such accelerated vesting shall not exceed 5% of the total number of
Shares reserved for issuance under the Plan) or for accelerated vesting upon or
in connection with a Change in Control (including any vesting acceleration
provided for in Section 15(c)) or upon or in connection with a Participant’s
termination of service due to death, Disability or retirement.


(d)Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.


(e)Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.


(f)Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.


11.Performance Goals. The granting and/or vesting of Awards of Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units and other
incentives under the Plan may be made subject to the attainment of performance
goals relating to one or more business criteria within the meaning of Section
162(m) of the Code and may provide for a targeted level or levels of achievement
(“Performance Goals”) including cash flow; cash position; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per Share; economic profit; economic value added; equity
or stockholder’s equity; market share; net income; net profit; net sales;
operating earnings; operating income; profit before tax; ratio of debt to debt
plus equity; ratio of operating earnings to capital spending; sales growth;
return on net assets; or total return to stockholders. Any Performance Goals may
be used to measure the performance of the Company as a whole or an business unit
of the Company and may be measured relative to a peer group or index. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Prior to the Determination Date, the Administrator will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Performance Goal with respect to any Participant. In all other respects,
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Administrator prior to the issuance of an Award.





--------------------------------------------------------------------------------



12.Leaves of Absence. Unless the Administrator provides otherwise, or except as
otherwise required by Applicable Laws, vesting of Awards granted hereunder on or
after July 17, 2007, will be suspended starting on the 30th consecutive day of
any unpaid leave of absence approved by the Company, with such suspension of
vesting terminating upon the Participant’s resumption of service with the
Company. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed ninety (90)
days, unless reemployment upon expiration of such leave is guaranteed by statute
or contract. If reemployment upon expiration of a leave of absence approved by
the Company is not so guaranteed, then three (3) months following the 91st day
of such leave any Incentive Stock Option held by the Participant will cease to
be treated as an Incentive Stock Option and will be treated for tax purposes as
a Nonstatutory Stock Option.


13.Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.


14.Awards to Outside Directors


(a)General. All grants of Awards to Outside Directors pursuant to this
Section 14 will be automatic and nondiscretionary and will be made in accordance
with the following provisions, except as otherwise provided herein.


(b)Granting of Awards.


(i)Initial Award. Each Outside Director who becomes an Outside Director after
the effective date of this Plan will be automatically granted a Nonstatutory
Stock Option to purchase 40,000 Shares (the “Initial Award”) on the date on
which such person first becomes an Outside Director, whether through election by
the stockholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director
but who remains a Director will not receive an Initial Award.


(ii)Subsequent Awards. Each Outside Director will be automatically granted an
Award of Restricted Stock Units on October 1 of each year; provided that he or
she is then an Outside Director (a “Subsequent Award”). The number of Restricted
Stock Units subject to the Subsequent Award will be determined in the sole
discretion of the Board or the Administrator on or prior to the Award becoming
effective on the applicable October 1 grant date.


(c)Terms of Initial Award. The terms of the Initial Award will be as follows:


(i)The term of the Initial Award will be ten (10) years.


(ii)The exercise price per Share will be 100% of the Fair Market Value per Share
on the date of grant. In the event that the date of grant is not a trading day,
the exercise price per Share will be the Fair Market Value on the next trading
day immediately following the date of grant.


(iii)Subject to the provisions of Section 15, 12.5% of the Shares subject to the
Initial Award will vest six (6) months after the date of grant, and 1/48 of the
Shares subject to the Initial Award will vest each month thereafter so that 100%
of the Shares subject to the Initial Award will be vested four (4) years from
the grant date, subject to the Outside Director remaining a Service Provider
through each such vesting date.



--------------------------------------------------------------------------------





(d)Subsequent Award. The terms of each Subsequent Award will be as follows:


(i)Subject to the provisions of Section 15, the Subsequent Award will vest and
become payable as to 100% of the Restricted Stock Units subject to the Award on
the twelve (12) month anniversary of the date of grant, subject to the Outside
Director remaining a Service Provider through such vesting date. Notwithstanding
the foregoing, at any time after the grant of the Subsequent Award, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout of the Restricted Stock Units subject to
the Subsequent Award.


(ii)To the extent not in conflict with the terms of this Section 14, the other
terms and conditions of the Plan will apply to any Subsequent Awards.


(e)Adjustments. The Administrator in its discretion may change and otherwise
revise the terms of Awards granted under this Section 14, including, without
limitation, the number of Shares and/or the types of Awards to be granted, for
Awards granted on or after the date the Administrator determines to make any
such change or revision.


(f)Other Awards. Nothing in this Section 14 will limit the ability of the
Administrator to grant all types of Awards under the Plan (including Options) to
Outside Directors in addition to the Awards that are granted to them under this
Section 14.


15.Adjustments; Dissolution or Liquidation; Merger or Change in Control.


(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Award,
and the numerical Share limits set forth in Sections 3, 6, 7, 8, 9, 10 and 14.


(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.


(c)Change in Control. In the event of a Change in Control, each outstanding
Award will be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation
(the “Successor Corporation”). In the event that the Successor Corporation
refuses to assume or substitute for the Award, the Participant will fully vest
in and have the right to exercise all of his or her outstanding Options and
Stock Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock will
lapse, and, with respect to Restricted Stock Units, Performance Shares and
Performance Units, all Performance Goals or other vesting criteria will be
deemed achieved at target levels and all other terms and conditions met. In
addition, if an Option or Stock Appreciation Right is not assumed or substituted
for in the event of a Change in Control, the Administrator will notify the
Participant in writing or electronically that the Option or Stock Appreciation
Right will be fully vested and exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option or Stock Appreciation
Right will terminate upon the expiration of such period.



--------------------------------------------------------------------------------





With respect to Awards granted to Outside Directors that are assumed or
substituted for, if on the date of or following such assumption or substitution
the Participant’s status as a Director or a director of the Successor
Corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant, then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares subject thereto, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock will
lapse, and, with respect to Restricted Stock Units, Performance Shares and
Performance Units, all Performance Goals or other vesting criteria will be
deemed achieved at target levels and all other terms and conditions met.


For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Performance Share or
Performance Unit which the Administrator can determine to pay in cash, the fair
market value of the consideration received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon the exercise of an Option or Stock Appreciation Right or upon
the payout of a Performance Share or Performance Unit, for each Share subject to
such Award (or in the case of Performance Units, the number of implied shares
determined by dividing the value of the Performance Units by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the Successor Corporation equal in fair market value
to the per share consideration received by holders of Common Stock in the Change
in Control.


Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the Successor
Corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.


16.Tax Withholding


(a)Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).


(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to be withheld, (c) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be withheld,
or (d) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. The amount of the withholding requirement will be deemed to
include any amount which the Administrator agrees may be withheld at the time
the election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
with respect



--------------------------------------------------------------------------------



to the Award on the date that the amount of tax to be withheld is to be
determined. The Fair Market Value of the Shares to be withheld or delivered will
be determined as of the date that the taxes are required to be withheld.


17.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.


18.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.


19.Term of Plan. Subject to Section 23 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 20 of the Plan.


20.Amendment and Termination of the Plan.


(a)Amendment and Termination. The Board or the Administrator may at any time
amend, alter, suspend or terminate the Plan.


(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.


(c)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.


21.Conditions Upon Issuance of Shares.


(a)Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.


(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.


22.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.


23.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

